This case was argued at the June term, 1911, and ordered reargued in the Court en Banc at the November term, 1911.
July 13, 1912. The opinion of the Court was delivered by
This is an action for the recovery of a statutory penalty, and for damages alleged to have been sustained by the plaintiff, in consequence of an unreasonable delay on the part of the defendant, in transporting certain articles of merchandise.
The allegations of the complaint, material to the consideration of the questions involved, are as follows:
"That heretofore, to wit: on the 4th day of March, 1907, the Ashepoe Fertilizer Company delivered to the Atlantic *Page 45 
Coast Line Railroad Company, at Charleston, S.C. ten tons of guano, consigned to Z.R. Traynham, at Barksdale, in Laurens county, and State aforesaid.
"That at Yemassee, in the State aforesaid, on March 5, 1907, the Atlantic Coast Line Railroad Company, delivered the car containing said guano to the defendant, the Charleston and Western Carolina Ry. Co., for transportation to the plaintiff at Barksdale, S.C.
"That the distance between Yemassee and Barksdale, both of which are in the State of South Carolina, is not over two hundred miles, by the nearest railroad route.
"That although the said car of guano was received by the defendant on March 5, 1907, and the defendant was requested to make prompt shipment thereof, the said car of guano was not delivered to the plaintiff until the 6th day of April, 1907.
"That by and under the statute law of South Carolina, all common carriers doing business in this State are required to transport to its destination, all freight received by them for transportation, not exceeding the following limit, * * * and for failure to comply with the said statute, such common carrier so failing, shall be subject to a penalty of five dollars per day, for every day of delay, in excess of the time hereinabove limited."
The defendant denied that the delivery of the guano at its destination was unreasonably delayed, and alleged that the delay was caused by an unusually heavy movement of freight, at that time, over the line of the defendant, which caused its yards and tracks to be blocked at the transfer points, and made it impossible to reach the car and move it at an earlier date.
The defendant also alleged, that the shipment was subject to the laws relating to interstate commerce, and not to State legislation, by reason of the fact, that the defendant's line of railway, over which the guano was being transported, lies *Page 46 
partly in the State of South Carolina and partly in the State of Georgia.
The jury rendered a verdict in favor of the plaintiff for sixty dollars, and the defendant appealed.
The testimony shows, that the shipment began and terminated at its destination in this State; that a part of defendant's line, over which it was necessary for it to transport the goods, lies within the State of Georgia.
The first question that will be considered is, whether it was an interstate or an intrastate shipment.
The cases of Sternberger v. Ry., 29 S.C. 510,7 S.E. 836, 2 L.R.A. 105; State v. Holleyman, 55 S.C. 207,31 S.E. 362, 45 L.R.A. 567; Frasier  Co. v. Ry., 81 S.C. 162,62 S.E. 14; Hunter v. Ry., 81 S.C. 169, 62 S.E. 13, and Hanley v. Kansas City Ry., 187 U.S. 617, determine, beyond question, that it was an interstate shipment. In the case of Hunter v. Ry., 81 S.C. 169, 62 S.E. 13, the same railroad company was involved and the facts, in every respect, were similar to those now under consideration, except in that case, the delay occurred in the State of Georgia.
The title of the act then and now before us for interpretation is: "An act to prevent delays, in the transportation of freight, by railroads in this State." The first section provides: "That from and after May 1, 1904, all railroad companies doing business in this State, shall transport to its destination, all freight received by them for transportation, within the State, * * *."
In that case the Court used this language: "Construing the words `transportation within the State,' according to their exact and natural meaning, they do not embrace interstate transportation. (Citing authorities.) The statute, therefore, cannot have operation beyond the territory of the State and should not be so construed, as to interfere substantially with transportation in its interstate feature. * * * Transportation is a part of commerce and it must be held *Page 47 
that the transportation in this instance, was not wholly within the State, but was in part within the State of Georgia, and was, therefore, interstate transportation."
If no other language had been used by the Court in that case, it would be unnecessary to cite authorities to show, that the statute of this State is inapplicable. But the Court left open the question, whether a case is embraced within the terms of the statute, when the delay takes place wholly in this State.
In Hanley v. Kansas City R., 187 U.S. 617, the Court quotes with approval the following language from PacificCoast S.S. Co. v. R.R. Commissioners, 9 Sawy. 253: "To bring the transportation within the control of the State, as part of its domestic commerce, the subject transported must be within the entire voyage under the exclusive jurisdiction of the State."
An interstate transportation is continuous in its nature, and if a State statute, could have the effect of breaking the continuity of transportation, it would necessarily interfere with interstate commerce. State v. Holleyman, 55 S.C. 207,31 S.E. 362.
As an interstate transportation must be regarded as an entirety, it is difficult to conceive how a delay may take place within a State, without being affected by causes operating at some other place on the line of railroad, even in another State.
It would certainly be an onerous burden on interstate commerce, to hold that a shipment during its actual transportation, could be subjected to State legislation at any point on the line whatever, before it reached its destination.
It is the judgment of this Court that the judgment of the Circuit Court be reversed.
MR. JUSTICE WATTS and CIRCUIT JUDGES ERNEST GARY, GEO. E. PRINCE, ROBT. E. COPES, T.H. SPAIN, FRANK B. GARY and S.W.G. SHIPP concur. *Page 48